        Case 1:20-cv-00368-LG-JCG Document 1 Filed 12/08/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION

WRONGFUL DEATH BENEFICIARIES
OF MARY AMELIA MILAM, NAMELY
DONA MILAM, WAYNE MILAM, AND
BLAKE MILAM                                                                       PLAINTIFFS


VERSUS                                                             1:20-cv-368-LG-RPM
                                                       CAUSE NO. ______________________


JACKSON COUNTY SCHOOL DISTRICT;
JACKSON COUNTY SCHOOL BOARD FOR
THE JACKSON COUNTY SCHOOL DISTRICT;
MISSISSIPPI DEPARTMENT OF EDUCATION;
BRADLEY S. JONES, INDIVIDUALLY, AND AS AN
AGENT OF THE JACKSON COUNTY SCHOOL
DISTRICT; AND JOHN AND JANE DOES 1-5                                           DEFENDANTS


                                  NOTICE OF REMOVAL

       Defendant Jackson County School District (inclusive of the Jackson County School

Board), pursuant to 28 U.S.C. §§ 1331, 1441, and 1443, removes this cause to this Court and in

support thereof would show as follows:

       1.     On or about November 10, 2020, Plaintiffs Dona Milam, Wayne Milam, and Blake

Milam, as the wrongful death beneficiaries of Mary Amelia Milam (“Plaintiffs”), filed a Complaint

styled Wrongful Death Beneficiaries of Mary Amelia Milam, Namely Dona Milam, Wayne Milam,

and Blake Milam v. Jackson County School District; Jackson County School Board for the Jackson

County School District; Mississippi Department of Education; Bradley S. Jones, Individually, and

as an Agent of the Jackson County School District; and John and Jane Does 1-5 in the Circuit

Court of Jackson County, Mississippi, Cause No. CI1:20-cv-00186-KJ. A copy of the Complaint

is attached as Exhibit “A.”
        Case 1:20-cv-00368-LG-JCG Document 1 Filed 12/08/20 Page 2 of 4




       2.      Defendants Jackson County School District and Bradley S. Jones were served with

with process on or about November 17, 2020. Defendant Mississippi Department of Education

was served on or about December 2, 2020. All defendants consent to and join in this Notice of

Removal.

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b); Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 119 S.Ct. 1322 (1999). By filing this Notice of

Removal, the District has not waived and hereby affirmatively asserts any and all affirmative

and/or other defenses available and/or applicable to it, including those set forth under Mississippi

and/or Federal Rules of Civil Procedure 8 and 12.

                                  Federal Question Jurisdiction

       4.       Removal is appropriate pursuant to 28 U.S.C. §1441 because Plaintiffs have

initiated a civil action over which this Court has original jurisdiction. Plaintiffs’ Complaint in the

state court action explicitly includes claims for damages arising under federal law, specifically

asserting causes of action against the District and the other Defendants under 42 U.S.C. § 1983 for

certain constitutional deprivations. Consequently, this Court has jurisdiction over this action under

28 U.S.C. §§ 1331, 1441 and 1443.

       5.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because this

action was originally filed in Jackson County, Mississippi, which is located in the Southern

Division.

       6.      A certified copy of the state court record will be filed with this Court pursuant to

L.U.Civ.R. 5(b).




62815315_1                                        2
        Case 1:20-cv-00368-LG-JCG Document 1 Filed 12/08/20 Page 3 of 4




       7.      The District, after filing this Notice of Removal, will promptly give notice to all

adverse parties and will file a Notice of Removal to the Circuit Clerk of Jackson County,

Mississippi with a copy of this removal attached.

       8.      The District reserves the right to amend and/or supplement this Notice of Removal.

       WHEREFORE, PREMISES CONSIDERED, Defendant Jackson County School District

respectfully requests that this Court assume jurisdiction over the cause herein as provided by law.

       RESPECTFULLY SUBMITTED this the 8th day of December, 2020.

                                             Jackson County School District


                                             /s/ Lindsey O. Watson
                                             Lindsey O. Watson


OF COUNSEL:

John S. Hooks
MS Bar No. 99175
Lindsey O. Watson MS Bar No. 103329
Adams and Reese LLP
1018 Highland Colony Parkway, Suite 800
Ridgeland, MS 39157
Telephone: 601.353.3234
Facsimile: 601-355-9708
E-mail: John.Hooks@arlaw.com
        Lindsey.Watson@arlaw.com




62815315_1                                      3
        Case 1:20-cv-00368-LG-JCG Document 1 Filed 12/08/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I do hereby certify that I have this 8th day of December 2020 filed the foregoing Notice of
Removal to with the Clerk of the Court using the ECF system, which sent notification of such
filing to the following:

       W. Harvey Barton, Esq.
       Barton Law Firm, PLLC
       3007 Magnolia Street
       Pascagoula, MS 39567

       Douglas L. Tynes, Jr., Esq.
       Tynes Law Firm, P.A.
       P.O. Drawer 966
       Pascagoula, MS 39568-0966

       A copy of this Notice Removal is also being filed with the Jackson County Circuit Court.



                                                     /s/ Lindsey O. Watson
                                                     Lindsey O. Watson




62815315_1                                       4
